DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Yan, et al. application filed with the Office on 19 August 2019.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority to a US Provisional Patent Application, 62/719,731, filed on 20 August 2018.  Therefore, the instant application has an effective filing date of 20 August 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 2 December 2019, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other 

Claim Objections
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form multiple dependent claim:  Instant claim 16 depends from both claims 15 and 1.  See MPEP § 608.01(n).  Accordingly, claim 16 not been further treated on the merits.

There are two claims numbered “13”.  They will be referred to claims 13a and 13b.  Claim 14 will be treated as dependent from claim 13b.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-13a, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over a thesis by L. Caizhi (“High Performance Biological Sensors Based on Organic Electrochemical Transistors (OECTS)”, The Hong Kong Polytechnic University, 2014; hereinafter, “Caizhi”) in view of a published paper by J. Lin, et al. (“Electrochemical and chemiluminescent immunosensors for tumor markers”, Biosensors & Bioelectronics, 20(8): p. 1461-1470, Feb 2005, hereinafter, “Lin”).

Regarding claim 1, Caizhi discloses organic electrochemical transistors (OECTs) (Abstract; which reads on “[a]n electrochemical biosensor comprising a plurality of electrodes”).  Caizhi teaches the OECT includes: a gate electrode, a source electrode, a drain electrode, a channel as an organic semiconductor between the source and drain, and wherein the gate electrode and channel are separated by an electrolyte containing analytes (Figure 1.1). Caizhi teaches gold nanoparticles conjugated to polyclonal antibodies be used to modify the channel to improve detection (2nd ¶, p. 39-40).  Caizhi further teaches OECT based sensors can potentially be used to sense analytes-receptor binding events. Owing to the physical conformation change of active organic semiconducting layer upon the coupling of analytes and receptor, the conductivity of active layer 
However, Lin discloses an immunoassay that includes a capture antibody immobilized to a gold surface reacted with an analyte, then sandwich with an enzyme labelled antibody, along with a substrate for the enzyme (Figure 1).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted the reaction scheme disclosed by Lin into the OECT device taught by Caizhi as it would provide an immunosensor that would be flexible, solution-processable, and low cost (Caizhi, Abstract).

Regarding claims 2, 3 and 5, Caizhi teaches monoclonal and polyclonal antibodies (2nd ¶, p. 39-40).

Regarding claim 6, Lin teaches horseradish peroxide (HRP) as an immuoreagent (3rd ¶, 1463).

Regarding claims 7 and 8, Caizhi teaches PEDOT:PSS (Abstract).

nd ¶, p. 39-40).

Regarding claims 11-13a, Caizhi does not teach any particular dimensions for the claimed elements.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (MPEP §2144.04 IV A)

Regarding claim 15, Caizhi teaches an electrolyte containing analytes (Figure 1.1).

Regarding claim 17, Caizhi teaches biomarkers as ananlytes (4.1 Introduction, p. 73).

Allowable Subject Matter
Claims 4, 10, 13b, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not teach or suggest nucleic acid probe (as recited in claim 4), grooves in the gate electrode (as recited in claim 10), the sample is cell lysate or whole cell (as recited in claim 13-14), or a cancer or HER2 marker (as recited in claims 18-20). 

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio 
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. Christopher Ball/           Primary Examiner, Art Unit 1795